DETAILED ACTION
Claim(s) 1-12 are presented for examination. 
Claim(s) 1-10 and 12 are amended.
Claim 11 remains canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed October 22nd, 2021 do not place the claims in condition for allowance since previously cited prior art by “Hedayat” in view of “Bhanage” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

 
Response to Arguments
Applicant’s arguments (see remarks pages 6-12 of 13) filed October 22nd, 2021 with respect to rejection of claim(s) 1-10 and 12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Applicant respectfully submits that by combining Hedayat with Bhanage, a person having an ordinary skill in the art would not propose to include, in the NPDA, identification information of first beamformee devices that moved over a distance since last round of channel sounding, nor would it propose to not include in the NPDA identification information of second beamformee devices that did not move since last round of channel sounding...” [Remarks, page 11 of 13].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

“Bhanage” (US 2016/0036572 A1) fig. 10, pg. 5, ¶52 & ¶53 discloses as follows:

an NDP announcement frame format :
“Feedback Type: In a single-user/client NDP announcement frame, this field is always 0. 	Nc Index: This index describes the number of columns in a feedback matrix, with one column for each spatial stream. As a three-bit field, it can take on eight values, which matches the eight streams supported by 802.11ac. This field is generally set to the number of spatial streams minus one.”


    PNG
    media_image1.png
    524
    965
    media_image1.png
    Greyscale



“Bhanage” fig. 5B, pg. 9, ¶88 also discloses:

	“... the sounding interval adjustment module 310 of the beamformer engine 304 may analyze 514 the feedback matrix ... and determine 516 whether the location of the client device has been changed ... For example, as stated above, the feedback matrix may include location coordinates describing the current and any past locations of the client device and the sounding interval adjustment module 310 may analyze the feedback matrix for this information to determine in block 518 whether the location of the client device has been changed or multipath to the client device has changed. If the result of the determination in block 518 is affirmative, the sounding interval adjustment module 310 may decrease 520 the sounding interval”

    PNG
    media_image2.png
    569
    501
    media_image2.png
    Greyscale



“Bhanage” fig. 9, pgs. 10-11, ¶97 further discloses:

	“FIG. 9 is an example graphical representation illustrating dynamic adjustment of sounding interval based on movement of an example beamformee from one location to another. As indicated by reference numeral 900 in the figure, an example sounding process 906 is occurring between an example beamformer 902 and an example beamformee 904. The sounding interval has been set to 100 microseconds, which basically means that the sounding process 906 will be initiated between the beamformer 902 and the beamformee 904 at every 100 microseconds. Reference numeral 920 depicts that the beamformee 904 has been moved to a new location as indicated by signal line 908”.


    PNG
    media_image3.png
    326
    829
    media_image3.png
    Greyscale


	
	In other words, Bhanage teaches “identification information of first beamformee devices that moved over a distance since last round of channel sounding, or NPDA identification information of second beamformee devices that did not move since last round of channel sounding” by disclosing – 

a sounding interval adjustment module analyzing a feedback matrix of an NDP announcement frame... for determining whether a location of a client device has been changed ... wherein, the feedback matrix includes location coordinates describing the current and any past locations of the client device, for the sounding interval adjustment module to analyze the feedback matrix for this information and determine whether the location of the client device has been changed or multipath to the client device has changed.  
       
	Therefore a prima facie case of obviousness is established by “Bhanage” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).



Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469